UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-25097 GREAT WEST RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 65-0783722 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 18 Falcon Hills Drive, Colorado 80126 (Address of principal executive offices) (Zip Code) (720) 413-4520(Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yesx No o Applicable only to issuers involved in bankruptcy proceedings during the preceding five years: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yeso No o Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of August14, 2014, there were 1,510,950 shares of common stock, par value $0.0001, issued and outstanding. GREAT WEST RESOURCES, INC. (AN EXPLORATION STAGE COMPANY) FORM 10-Q June 30, 2014 TABLE OF CONTENTS PageNo. PART I. - FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements. 1 Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements ofOperations (unaudited) 2 Condensed Consolidated Statements of Cash Flows (unaudited) 3 Notes to Unaudited Condensed Consolidated Financial Statements. 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 18 Item 4. Controls and Procedures. 18 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 19 Item 3. Defaults upon Senior Securities. 19 Item 4. Mine Safety Disclosures. 19 Item 5. Other Information. 19 Item 6. Exhibits. 19 OTHER PERTINENT INFORMATION Unless specifically set forth to the contrary, “Great West,” “Silver Horn” “we,” “us,” “our” and similar terms refer to Great West Resources, Inc., a Nevada corporation, and subsidiaries. -i- Table of Contents Great West Resources, Inc. (Formerly Silver Horn Mining, Ltd.) Condensed Consolidated Balance Sheets June 30, December 31, Unaudited ASSETS Current Assets Cash $ $
